In an action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered March 26, 1975, in favor of defendants upon dismissal of the complaint at the close of a jury trial, on the ground that plaintiff Wanda T. Clandorf was contributorily negligent as a matter of law. Judgment reversed, on the law, and new trial granted, with costs to abide the event (Wartels v County Asphalt, 29 NY2d 372; Provenzo v Sam, 23 NY2d 256, 260-261; Rossman v La Grega, 28 NY2d 300, 305). Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.